      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 1 of 37




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,
                                           )
                                           )
      Plaintiffs,                          )    CIVIL ACTION FILE NO.:
                                           )
vs.                                        )    1:20-cv-1624-SCJ
                                           )
BRIAN KEMP, et al.                         )
                                           )
      Defendants.                          )


             BRIEF IN SUPPORT OF GOVERNOR KEMP AND
              COLONEL VOWELL’S MOTION TO DISMISS
                       PLAINTIFFS’ COMPLAINT

      COME NOW Defendants Brian Kemp, Governor of the State of Georgia,

and Colonel Gary Vowell, Commissioner of the Georgia Department of Public

Safety, and file this Brief in support of their Motion to Dismiss Plaintiffs’

Complaint, showing the Court as follows:

              FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs Lisa Walters, Second Amendment Foundation (“SAF”), and

Firearms Policy Coalition, Inc. (“FPC”), filed the underlying 42 U.S.C. § 1983

lawsuit against Governor Kemp and Colonel Vowell in their official capacities

(“State Defendants”), and Cherokee County and Probate Judge Keith Wood
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 2 of 37




(“County Defendants”), alleging violations of the Second Amendment as applied

to the State through the Fourteenth Amendment. (Doc. 1).

Allegations of Plaintiffs’ Complaint

      Plaintiffs allege that Governor Kemp is the chief executive officer for the

State of Georgia and obligated to ensure that laws are faithfully executed. (Doc. 1,

¶ 7). Plaintiffs further allege that Colonel Vowell is the chief executive for the

Department    of Public Safety and charged            with overseeing, directing,

implementing, and executing the State’s regulatory schemes, laws, and

enforcement policies, including O.C.G.A. § 16-11-126, which is the statute at issue

in this lawsuit. (Id., ¶ 8). More specifically, Plaintiffs allege that the regulatory

framework outlined in O.C.G.A. § 16-11-126—which generally requires a Georgia

weapons carry license (“GWL”) in order to carry a loaded handgun beyond one’s

home, automobile, and place of business—violates the Second Amendment. (Id.,

¶¶ 11-12, 26). Plaintiffs allege that O.C.G.A. § 16-11-126 requires an application,

fingerprinting, background check, and fees for individuals like Plaintiff Walters to

obtain a GWL, but contains exemptions for several other categories of individuals.1

1
  The exempted categories include peace officers, wardens, persons in military
service, persons fulfilling defense contracts where possession is necessary for the
contract, district attorneys and some of their personnel, state court
solicitors-general and some of their personnel, designated employees of the State
Board of Pardons and Paroles, Attorney General and designated staff, community

                                         2
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 3 of 37




(Id., ¶¶ 15, 19-23). Plaintiffs contend that the exemptions are not supported by any

legislative findings or declarations to justify why the exempted individuals do not

require a license while others, like Plaintiff Walters, are required to obtain a GWL.

(Id., ¶¶ 21, 23).

       Plaintiffs further allege that the County Defendants have stopped accepting

new GWL applications during the public health state of emergency and judicial

emergency declaration that were issued in response to the COVID-19 public health

crisis. (Id., ¶¶ 28-30). Plaintiffs contend that Plaintiff Walters would qualify for a

GWL if given the opportunity to apply. (Id., ¶¶ 32, 39, 41). Plaintiffs allege that

since the county stopped processing GWL applications, Walters and other

members of the Plaintiff organizations are denied the right to carry a handgun

outside of their home. (Id., ¶31). Plaintiffs allege that without a GWL, Plaintiff

Walters and others like her could be charged with a misdemeanor under O.C.G.A.

§ 16-11-126, and disqualified from obtaining a GWL for five years if convicted.

(Id., ¶¶ 16-17). Plaintiffs contend that the State, under the direction of Colonel

Vowell, “routinely enforces” O.C.G.A. § 16-11-126 against individuals who



supervision officers, public safety directors, explosive ordinance disposal
technicians, current and former judges and justices, U.S. Attorneys and Assistant
U.S. Attorneys, county medical examiners and coroners, superior court clerks, and
magistrate court constables. O.C.G.A. § 16-11-130(a)(1)-(16).

                                          3
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 4 of 37




possess handguns outside of their homes, automobiles, and places of business

without a GWL. (Id., ¶ 14).

       Plaintiffs’ Complaint includes only one count, and regarding the State

Defendants, alleges that their right to keep and bear arms is violated because

Plaintiff Walters, and others like her, are “effectively and completely prevent[ed]”

from “carrying a loaded, operable handgun on their person outside of their homes,

personal vehicles, and workplaces in any manner under O.C.G.A. § 16-11-126.”

(Id., ¶ 54).

       In relief, Plaintiffs seek: (1) a declaration that the Second Amendment

guarantees a right to carry a loaded handgun on one’s person for self-defense in

public and outside of one’s home, automobile, and place of business; (2) a

declaration that O.C.G.A. § 16-11-126 and its enforcement violate the Second

Amendment; (3) a declaration that the County Defendants’ order and policies

violate the Second Amendment; (4) an injunction prohibiting Governor Kemp or

his employees, officers, agents, or representatives from enforcing O.C.G.A.

§ 16-11-126; (4) an injunction prohibiting Colonel Vowell or his employees,

officers, agents, or representatives from enforcing O.C.G.A. § 16-11-126; (5) an

injunction prohibiting the County Defendants from refusing to process GWL




                                         4
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 5 of 37




applications; (6) nominal damages against the County Defendants; and

(7) attorney’s fees and expenses. (Id., ¶¶ 56-64).2

Evidence Regarding O.C.G.A. § 16-11-126 Enforcement3

      The Department of Public Safety (“DPS”) is comprised of the Georgia State

Patrol, Georgia Capitol Police, and the Motor Carrier Compliance Division

(“MCCD”), with 1,071 law enforcement officers posted in regions across the State

of Georgia. (See Declaration of Sgt. Gary Langford, attached hereto as Exhibit 1,

¶ 2). Under Georgia law, a person carrying a weapon is not subject to detention for

the sole purpose of investigating whether they have a weapons carry license. (Id.,

¶ 4). DPS Officers are taught that they may not detain an individual to investigate

whether or not the individual has a Georgia weapons license and that they should

treat every encounter with an individual possessing a weapon as though that

individual has a license. (Id., ¶¶ 6-9). Officers patrolling Capitol Square do not

investigate whether an individual has a weapons license unless the officer has a


2
  Plaintiffs also filed a Motion for Temporary Restraining Order or Preliminary
Injunction, which was denied on May 5, 2020. Order (Doc. 41).
3
  This Court may consider facts outside of the pleadings in ruling on a Rule
12(b)(1) motion to dismiss. See, e.g., Bryant v. Rich, 530 F.3d 1368, 1376 (11th
Cir. 2008) (“. . . it is well-established that a judge may make factual findings about
subject matter jurisdiction on a Rule 12(b)(1) motion to dismiss.”)
(citing Williamson v. Tucker, 645 F.2d 404, 412-13 (5th Cir. 1981)).


                                          5
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 6 of 37




minimum of reasonable, articulable suspicion that a crime—separate from any

weapons carry license violation—is being committed or has been committed. (Id.,

¶ 7). Officers at the Capitol have been instructed that when members of the public

carry weapons inside the Capitol, up to the screening checkpoint, those individuals

have a right to retreat to put the weapon back in their vehicle; they do not ask

whether the individual has a Georgia weapons license. (Id., ¶ 8). State Trooper

and MCCD Officers do not investigate whether or not a motorist has a Georgia

weapons carry license during a traffic stop for minor traffic violations. (Id., ¶ 10).

State Troopers are instructed that if they pull someone over in their vehicle, and the

individual has a weapon, the traffic stop alone is not sufficient to investigate

whether or not the individual has a Georgia weapons license, even if the individual

has exited the vehicle with their weapon. (Id., ¶¶ 9-10). If a weapon is possessed

by an occupant of a vehicle during a traffic stop and the reason for the stop

escalates, then the DPS officers may further investigate the lawfulness of

possession of the weapon. (Id., ¶ 10). With escalations, a citation for violation of

O.C.G.A. §16-11-126 is generally a lesser included charge. For example, an

escalation would arise when an occupant’s status would make the possession of the

weapon illegal, including possession by a convicted felon or possession by a minor

under the age of 18. An escalation could also arise when there is reasonable


                                          6
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 7 of 37




articulable suspicion or probable cause of other criminal activity, such as

possession during the commission of certain crimes, which would include theft of

the motor vehicle. (Id.)

      For the last two years, the Georgia State Patrol has issued a total of 14

citations for the offense of carrying a weapon without a license in violation of

O.C.G.A. § 16-11-126, and 3 of the 14 total citations were issued to 1 individual at

the time of a single arrest. (Id., ¶¶ 13-14). Each time a citation was issued for the

offense of carrying a weapon without a valid weapons-carry license, citations were

also issued for other distinct offenses that resulted in an arrest. (Id., ¶¶ 15-16).

The Georgia Capitol Police and MCCD have not issued any citations for a

violation of O.C.G.A. § 16-11-126 in the past two years. (Id., ¶ 12).

      For the reasons that follow, Plaintiffs’ Complaint against Governor Kemp

and Colonel Vowell should be dismissed.

              ARGUMENT AND CITATION TO AUTHORITY

      Plaintiffs’ Complaint should be dismissed for lack of subject matter

jurisdiction and failure to state a claim.    As an initial matter, Plaintiffs lack

standing to bring this action against Governor Kemp and Colonel Vowell because

they have suffered no concrete injury which is traceable to any action taken by the

State Defendants. Plaintiffs’ claims have also become moot since the filing of


                                         7
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 8 of 37




their Complaint. In addition, Plaintiffs’ claim against the State Defendants is

barred by the Eleventh Amendment and does not fit within the Ex Parte Young

exception to the immunity bar. Plaintiffs’ claim is further barred by the Eleventh

Amendment because the gravamen of Plaintiffs’ Complaint is a matter of state law.

Finally, Plaintiffs fail to state a claim against the State Defendants for a violation

of the Second and Fourteenth Amendments.

      I.     Plaintiffs’ Complaint Should be Dismissed for Lack of Subject
             Matter Jurisdiction.

      A complaint is subject to dismissal pursuant to Fed. R. Civ. P. 12(b)(1)

where the district court lacks subject matter jurisdiction

             A. Plaintiffs lack standing to challenge O.C.G.A. § 16-11-126.

      Article III of the Constitution restricts judicial power “to the traditional role

of Anglo-American courts, which is to redress or prevent actual or imminently

threatened injury to persons caused by private or official violation of law.”

Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009). “Standing doctrine

‘reflect[s] this fundamental limitation’ and ‘requires federal courts to satisfy

themselves that the plaintiff has alleged such a personal stake in the outcome of the

controversy as to warrant . . . invocation of federal court jurisdiction.’” Ga.

Republican Party v. SEC, 888 F.3d 1198, 1201 (11th Cir. 2018) (quoting Summers,

555 U.S. at 492). This limitation is “founded in concern about the proper – and

                                          8
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 9 of 37




properly limited – role of the courts in a democratic society.” Summers, 555 U.S. at

492.

       The party invoking federal jurisdiction bears the burden of establishing

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). Standing elements are “not

mere pleading requirements, but rather an indispensable part of the plaintiff’s

case,” and the manner and degree of evidence required to demonstrate the

existence of standing varies depending upon the stage of the litigation.           Ga.

Republican Party, 888 F.3d at 1201.

       It is by now well settled that “the irreducible constitutional minimum
       of standing contains three elements. First, the plaintiff must have
       suffered an ‘injury in fact’--an invasion of a legally protected interest
       that is (a) concrete and particularized, and (b) actual or imminent, not
       conjectural or hypothetical. Second, there must be a causal connection
       between the injury and the conduct complained of . . . . Third, it must
       be likely, as opposed to merely speculative, that the injury will be
       redressed by a favorable decision.”

U.S. v. Hays, 515 U.S. 737, 742-743 (1995) (quoting Lujan, 504 U.S. at 560-561).

A “plaintiff must demonstrate standing for each claim he seeks to press and for

each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S.

Ct. 1645, 1650 (2017) (quoting Davis v. FEC, 554 U.S. 724, 734 (2008)).

       The Supreme Court has “repeatedly refused to recognize a generalized

grievance against allegedly illegal governmental conduct as sufficient for standing

                                          9
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 10 of 37




to invoke the federal judicial power.” Hays, 515 U.S. at 743. An injury in fact

must be concrete. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). “A

‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. (quoting

Black’s Law Dictionary 479 (9th ed. 2009)). The Supreme Court has explained:

      When we have used the adjective “concrete,” we have meant to
      convey the usual meaning of the term — “real,” and not “abstract.”
      Webster’s Third New International Dictionary 472 (1971); Random
      House Dictionary of the English Language 305 (1967).
      Concreteness, therefore, is quite different from particularization.

Spokeo, 136 S. Ct. at 1548. The injury must also be “fairly traceable” to the

challenged conduct. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013).

Here, both the individual and organizational Plaintiffs have failed to articulate any

concrete injury, and both have failed to demonstrate facts sufficient to establish a

causal connection that is “fairly traceable” to either Governor Kemp or Colonel

Vowell.

             1.    Plaintiff Walters Has Not Established Standing.

      Plaintiff Walters asserts that but for her “fear and risk of arrest and criminal

prosecution” she would possess a handgun outside of her home. (Doc. 1, ¶ 44).

However, any fear of arrest and prosecution is speculative and not reasonable in

light of state law prohibiting law enforcement officers from detaining Plaintiff to

inquire about her permit. See O.C.G.A. § 16-11-137(b). In addition, although


                                         10
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 11 of 37




Plaintiffs characterize the requested relief as necessary to practice self-defense in

public, Georgia law already provides an “absolute defense” to any violation of

O.C.G.A. § 16-11-126 where the individual is acting in the “[d]efense of self or

others.” O.C.G.A. § 16-11-138; see also Johnson v. State, 2020 Ga. LEXIS 136, at

*6-7 (Feb. 28, 2020).4 Defendants recognize that an “actual arrest, prosecution, or

other enforcement action is not a prerequisite to challenging [the] law.” Driehaus,

573 U.S. at 158-159. However, there must be “a credible threat of prosecution”

under the challenged statute. Id. at 159 (quoting Babbitt v. Farm Workers, 442

U.S. 289, 298 (1979)). “[P]ersons having no fears of state prosecution except

those that are imaginary or speculative, are not to be accepted as appropriate

plaintiffs in such cases.” Younger v. Harris, 401 U.S. 37, 42 (1971) (explaining

that parties without reasonable threat of prosecution lacked standing despite

allegations that they “feel inhibited” by criminal statute). Similarly, here, there is

no threat of prosecution because law enforcement officers are prohibited by statute


4
  This exception even applies to possession of weapons by a felon during the
period of self-defense. Of course, for a felon, possession of a weapon “prior to any
necessity arising and . . . after any necessity dissipated . . . would be felonious and
prosecutable.” Johnson, 2020 Ga. LEXIS 136 at *7 n. 7; see also State v. Remy,
2020 Ga. LEXIS 178 (March 13, 2020). In the absence of a statutory prohibition
to the possession of a weapon, independent from simply the licensure requirement,
Defendant is not aware of any cases applying this same before-during-after
analysis to the application of O.C.G.A. § 16-11-138.


                                          11
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 12 of 37




from detaining anyone for the purpose of establishing whether they have a license.

In other words, unless law enforcement has “a minimum of reasonable, articulable

suspicion that a crime is being committed or has been committed,” (Exhibit 1, ¶¶ 7,

10) there is no possibility of arrest and prosecution. In fact, during the past two

years, the Department of Public Safety (“DPS”) has only issued fourteen (14)

citations, to twelve (12) individuals, for violation of O.C.G.A. § 16-11-126(h). In

each case, the underlying cause of the traffic stop was the suspected commission of

a separate and distinct criminal offense. (Exhibit 1, ¶ 16). DPS trains its officers

to “treat every encounter with an individual possessing a weapon as though that

individual has a Georgia weapons license.” (Id., ¶ 6). State Troopers are similarly

instructed, and are “instructed that if they pull over a vehicle, and the driver or

passenger has a weapon, the traffic stop is not sufficient to investigate whether or

not the individual has a Georgia weapons carry license, even if the individual has

exited the vehicle with their weapon.” 5 (Id., ¶ 9)

      Under these circumstances, a generalized fear that Plaintiff will be

prosecuted for carrying a gun without a license is not sufficiently concrete to

5
  Of course, DPS has no control over local law enforcement agencies. However,
the statutory prohibition on detention solely to investigate whether someone has a
license is equally applicable to other law enforcement agencies. Moreover, the
burden is on Plaintiffs to demonstrate a concrete injury, not on Defendants to
disprove injury. Lujan, 504 U.S. at 561.

                                          12
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 13 of 37




confer standing. Clapper, 568 U.S. at 410 (rejecting “reasonable likelihood” of

injury as sufficient to meet the injury in fact standard). Here the Complaint seeks

to address purely speculative injuries.

      To the extent that Plaintiff Walters sufficiently alleges an injury, that injury

is not traceable to either State Defendant. Despite some general language to the

contrary, the one count Complaint challenges Plaintiff’s inability to possess a

weapon because she cannot get a GWL. (Doc. 1, ¶¶ 12, 31, 32, 39, 41, 44, 48, 54).

Plaintiffs’ inability to obtain a GWL is a result of a judicial emergency and other

government officials’ decision to suspend issuing licenses and is not “fairly . . .

traceable” to either State Defendant’s conduct “as opposed to the action of . . . a

third party.”6 Lewis v. Governor of Alabama, 944 F.3d 1287, 1296 (11th Cir.

2019) (en banc); see also Jacobson v. Florida Secretary of State, 2020 U.S. App.

LEXIS 13714, *24 (11th Cir. April 29, 2020); Clapper, 568 U.S. at 411 (holding

that speculation about whether Plaintiffs would be subjected to surveillance under

the challenged federal statute, “or some other authority––shows that [Plaintiffs]



6
 Plaintiffs’ inability to obtain a GWL is now moot, as those county officials are
currently scheduled to resume processing GWL applications beginning May 14,
2020.     See https://www.cherokeega.com/Probate-Court/Apply-for-a-Weapons-
Carry-License/.




                                          13
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 14 of 37




cannot satisfy the requirement that any injury in fact must be fairly traceable to”

the challenged statute).

       Any claims premised on the judicial emergency declaration and decision of

the County Defendants to stop processing GWL applications during the state of

emergency is not fairly traceable to the State Defendants since they do not exercise

control over the judiciary or otherwise direct the judiciary’s decision-making or

court operations. To do so would violate the separation of powers mandated by

Georgia’s Constitution:

      The legislative, judicial, and executive powers shall forever remain
      separate and distinct; and no person discharging the duties of one shall
      at the same time exercise the functions of either of the others except
      as herein provided.

Ga. Const. Art. I, Section II, Para. III.7 This doctrine of separation of powers

“invests those officials charged with the duty of administering justice according to

law with all necessary authority to efficiently and completely discharge those

duties the performance of which is by the constitution committed to the judiciary,

and to maintain the dignity and independence of the courts.” Lovett v. Sandersville

R.R., 199 Ga. 238, 239-240 (1945); see also Cormier v. Horkan, 2010 U.S. Dist.

7
 Under the Georgia Constitution, the General Assembly has express authority to
“prescribe the manner in which arms may be borne.” Ga. Const. Art. I, Section I,
Para. VIII. The General Assembly established a framework and tasked the probate
courts with issuing licenses as set forth in O.C.G.A. § 16-11-129.

                                        14
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 15 of 37




LEXIS 12146, at *22-23 (M.D. Ga. 2010) (rejecting claim that Governor had

supervisory authority over judiciary as a matter of law) (vacated and remanded on

other grounds). The State Defendants cannot be held liable for conduct over which

they have no control or authority.

      The Eleventh Circuit’s recent decision in Jacobson reaffirms that “[t]o

satisfy the causation requirement of standing, a plaintiff’s injury must be ‘fairly

traceable to the challenged action of the defendant, and not the result of the

independent action of some third party.’” Id. at 29 (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). Relying on Lewis v. Governor of Alabama,

944 F.3d 1287, 1296 (11th Cir. 2019) (en banc), the Jacobson Court held that a

state official’s general supervisory responsibility for the administration of various

statutes was insufficient to meet the causation prong of the standing requirement.

Id. at 31-32. Similarly, here, the State Defendants’ general authority to enforce the

laws of Georgia, is insufficient to satisfy the causation prong of standing. As in

Jacobson, here, “[b]ecause the [Defendant] didn’t do (or fail to do) anything that

contributed to [Plaintiffs’] harm,” Plaintiffs “cannot meet Article III’s traceability

requirement.” Id. at 30 (quoting Lewis, 944 F.3d at 1301).




                                         15
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 16 of 37




             2. Plaintiffs, FPC and SAF, have not established standing.

      As organizational plaintiffs, FPC and SAF may make the three-pronged

showing under two alternative theories: (1) the “diversion-of-resources theory” in

which the organizational plaintiff asserts standing on its own behalf by alleging

facts showing that the defendants’ allegedly “illegal acts impaired the

organization’s ability to engage in its own projects by forcing the organization to

divert resources in response”; or (2) the “associational theory” in which the

organizational plaintiff asserts standing in a representational capacity for its

members where “the members would otherwise have standing to sue in their own

right, the interests at stake are germane to the organization’s purpose, and neither

the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Arcia v. Sec’y of Florida, 772 F.3d 1335, 1341-1342

(11th Cir. 2014). Plaintiffs rely on both a “diversion of resources” theory and

“associational theory” to prove standing. (Doc. 1, ¶¶ 5, 6).

                   a. Diversion of resources theory

       In Havens Realty v. Coleman, 455 U.S. 363, 379 (1982), the Supreme

Court established the principle that an organization’s diversion of resources in

response to a defendant’s allegedly illegal conduct could constitute “injury in fact”

for purposes of demonstrating standing. That case considered whether a nonprofit


                                         16
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 17 of 37




housing organization had standing to sue an apartment complex for alleged

violations of the Fair Housing Act. In holding that the group had standing, the

Court concluded that the defendants’ racial steering practices had “perceptibly

impaired [plaintiff’s] ability to provide counseling and referring services for low

and moderate-income home-seekers,” thus resulting in a concrete injury-in-fact to

the organization. Havens Realty, 455 U.S. at 379.        The Court, however, made

clear that it was necessary to allege a “concrete and demonstrable injury to the

organization’s activities – with the consequent drain on the organization’s

resources” – and that “a setback to the organization’s abstract social interests” was

not to sufficient to demonstrate an injury in fact for purposes of standing. Id.

      Since Havens, federal courts addressing organizational standing have

examined whether the lawsuit alleges that the defendant’s conduct resulted in

actual or imminent harm to the organization by forcing it to divert resources from

other projects and interfering with its normal daily activities. “An organization’s

ability to provide services has been perceptibly impaired when the defendant’s

conduct causes an inhibition of the organization’s daily operations.” Food & Water

Watch, 808 F.3d at 919. The courts have been clear that a “conflict between a

defendant’s conduct and [an] organization’s mission is alone insufficient to




                                         17
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 18 of 37




establish Article III standing.” Nat’l Treasury Employees Union v. United States,

101 F.3d 1423, 1429-30 (D.C. Cir. 1996).

      Costs associated with litigation, including identifying witnesses and

potential violations, are not injuries for purposes of conferring standing because

they do not involve harm to the daily operations of the entity: “[P]laintiffs cannot

bootstrap the cost of detecting and challenging the illegal practices into injury for

standing purposes.” Florida State Conf. of the NAACP v. Browning, 522 F.3d

1153, 1166 (11th Cir. 2008).

      Two “key factors” in determining whether an organizational plaintiff has

demonstrated standing under a diversion of resources theory is “whether the injury

relates to the organization’s mere advocacy objectives,” which is insufficient to

confer standing, or “if instead, it undermines the organization’s direct,

non-advocacy services,” which would demonstrate injury-in-fact.       Int’l Acad. Of

Oral Medicine & Toxicology, 195 F. Supp. 3d 243, 256 (D.D.C. 2016). “Another

[key factor] is whether the organization truly ‘diverted’ any resources at all; in

other words did the challenged agency action cause it to incur ‘operational costs

beyond those normally expended’ to carry out its day-to-day mission of educating

the public or advancing its advocacy mission.” Id.




                                         18
       Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 19 of 37




       Here, Plaintiffs’ Complaint includes only one allegation regarding the

alleged diversion of resources, and only regarding one of the two organizational

Plaintiffs.    (See Doc. 1, ¶ 6 (alleging that “FPC has expended and diverted

resources, and is adversely and directly harmed, because of Defendants’ Orders,

and related laws, policies, practices, and customs challenged herein.”)).      The

Complaint contains no other allegation to support a diversion of resources theory

of standing.

       This sole allegation is insufficient in several respects. First, it provides

absolutely no information as to how Plaintiff FCP’s day-to-day operations were in

fact impacted by this alleged diversion of resources.8      Second, there are no

allegations that the areas where resources were allegedly diverted to were not in

fact already part of the Plaintiffs’ normal operations.9      Third, there are no

allegations of specific adverse effects on pre-litigation normal operations.10 For

8
  Organizational plaintiffs relying upon a diversion of resources theory must
identify specific projects where resources were diverted. Jacobson, 2020 U.S.
App. LEXIS 13714, *24; Browning, 522 F.3d at 1166.
9
  In order to qualify as an injury-in-fact, the organization’s expenditures must be
for “operational costs beyond those normally expended.” Food & Water Watch,
808 F.3d at 920. See also City of Kyle, 626 F.3d at 238; PETA v. United States
Dep’t of Agriculture, 797 F.3d 1087, 1093 (D.C. Cir. 2015).
10
   “An organization’s diversion of resources to litigation or to investigation in
anticipation of litigation is considered a ‘self-inflicted’ budgetary choice that

                                        19
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 20 of 37




these reasons, Plaintiffs’ allegations are insufficient to assert standing through a

diversion of resources theory.

      Finally, even if Plaintiffs had alleged sufficient facts to demonstrate a

diversion of resources, Plaintiffs still have not alleged standing because the

diversion of resources for an underlying harm that is speculative and uncertain, i.e.,

that their members and others like them will be arrested and prosecuted for

carrying a weapon without a Georgia weapons carry license, is insufficient to

establish standing.

      In Clapper the Supreme Court made clear that a plaintiff cannot claim harm

for purposes of standing based on costs incurred “as a reasonable reaction to a risk

of harm” when the harm “is not certainly impending.” “In other words, [plaintiffs]

cannot manufacture standing merely by inflicting harm on themselves based on

their fears of hypothetical future harm that is not certainly impending.” Clapper,

568 U.S. at 416. “If the law were otherwise, an enterprising plaintiff would be able

to secure a lower standard for Article III standing simply by making an expenditure

based on a nonparanoid fear.” Id.

cannot qualify as an injury in fact for purposes of standing.” PETA, 797 F.3d at
1093. See also Nat’l Consumers League v. General Mills, 680 F. Supp. 2d 132,
136 (D.D.C. 2010) (declining to find Article III standing where the organization
plaintiff “has merely chosen to devote its resources to challenge [defendant’s]
conduct by filing this suit, much like ‘the self-inflicted harm’ of challenging a
regulation.”)

                                         20
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 21 of 37




                   b. Associational standing theory.

      Plaintiffs FPC and SAF also assert standing by way of an “associational”

standing theory. Organizations may assert “associational” or “representational”

standing to enforce the rights of its members where “[1] its members would

otherwise have standing to sue in their own right, [2] the interests at stake are

germane to the organization’s purpose, and [3] neither the claim asserted nor the

relief requested requires the participation of individual members in the

lawsuit.” Sierra Club v. TVA, 430 F.3d 1337, 1344 (11th Cir. 2005)

(quoting Friends of the Earth v. Laidlaw Environ. Servs., 528 U.S. 167, 181

(2000)); see also Common Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th

Cir. 2009); Amnesty Int’l. v. Battle, 559 F.3d 1170, 1178 (11th Cir. 2009). Here,

FPC and SAF fail on the first prong. As demonstrated above, Plaintiff Walters,

and other FPC and SAF members, do not have standing to sue because they have

no concrete injury in fact traceable to the State Defendants. For this reason, FPC

and SAF cannot establish standing premised on an associational theory of standing.

      B. Plaintiffs’ claims are moot.

      Pursuant to “Article III of the United States Constitution, federal courts may

adjudicate only actual, ongoing cases or controversies.” Brooks v. Ga. State Bd. of


                                        21
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 22 of 37




Elections, 59 F.3d 1114, 1118 (11th Cir. 1995). “[I]t is incumbent upon [a] court

to consider issues of mootness sua sponte.” Id. quoting Pacific Ins. Co. v. General

Development Corp., 28 F.3d 1093, 1096 (11th Cir. 1994). While standing is

measured at the time of the filing of the lawsuit, Focus on the Family v. Pinellas

Suncoast Transit Authority, 344 F.3d 1263, 1275 (11th Cir. 2003), mootness and

standing are often connected: “the doctrine of mootness can be described as ‘the

doctrine of standing set in a time frame: The requisite personal interest that must

exist at the commencement of the litigation (standing) must continue throughout its

existence (mootness).’” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 189 (2000) (quoting Arizonans for Official English v. Arizona,

520 U.S. 43, 68 n.22 (1997)). “[D]ismissal is compulsory as federal subject matter

jurisdiction vanishes at the instant the case is mooted.” Beta Upsilon Chi Upsilon

Chptr. v. Machen, 586 F.3d 908, 916 (11th Cir. 2009) (internal citation omitted).

“Past exposure to illegal conduct does not in itself show a pending case or

controversy regarding injunctive relief if unaccompanied by any continuing,

present injury or real and immediate threat of repeated injury.” Dudley v. Stewart,

724 F. 2d 1493, 1494 (11th Cir. 1984) (citing O’Shea v. Littleton, 414 U.S. 488,

495-96 (1974)). Here, the Cherokee County Probate Judge has announced that he




                                        22
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 23 of 37




has begun processing GWL applications, effective today, May 14, 2020.11 See also

Doc. 56-2, Declaration of Judge Keith Wood, ¶ 3. Judge Wood further testifies

that he has “no intention of reinstating the temporary suspension of acceptance or

processing of GWLs or otherwise ceasing the acceptance and processing thereof.”

Id., ¶ 10. Judge Wood testifies that he has implemented new procedures within the

office to maintain social distancing and further testifies that his decision to begin

processing GWL applications is consistent with the May 11, 2020 Order of Chief

Justice Melton extending the State of Judicial Emergency through less restrictive

means. Id., ¶¶ 6-9. Plaintiff Walters, and other similarly situated members of SAF

and FPC, may now apply for and obtain a GWL as provided in O.C.G.A.

§ 16-11-129. Plaintiff no longer has the necessary “personal stake” in the outcome

of the equitable relief claims because the former obstacle to obtaining a GWL has

been removed. Lewis v. Continental Bank Corp., 494 U.S. 472, 478 (1990).

      In this Circuit, “a challenge to governmental action has been mooted when

the alleged wrongdoers have ceased the allegedly illegal behavior and the court can

discern no reasonable chance that they will resume it upon termination of the suit.”

Troiano v. Supervisor of Elections, 382 F.3d 1276, 1284 (11th Cir. 2004); See also

Jews for Jesus, Inc. v. Hillsborough County Aviation Auth., 162 F.3d 627, 629
11
  https://www.cherokeega.com/Probate-Court/Apply-for-a-Weapons-Carry-
License/ (last visited on May 13, 2020).

                                         23
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 24 of 37




(11th Cir. 1998) (holding that where a prior policy had changed “there [was] no

meaningful relief left for the court to give.    The only remaining issue [was]

whether the [defendant’s] policy was constitutional – which . . . [was] a purely

academic point.”) (emphasis in original). Here, where state law provides a process

for issuing GWL’s and the suspension of that process was of a temporary nature in

light of a judicial emergency, there is no reason to believe that the Cherokee

County Probate Court will revert back to suspending the issuance of licenses in the

future.   “[G]overnmental entities and officials [are] given considerably more

leeway than private parties in the presumption that they are unlikely to resume

illegal activities.” Nat’l Adver. Co., 402 F.3d at 1333-1334 (quoting Coral Springs

St. Sys. v. City of Sunrise, 371 F.3d 1320, 1328-29 (11th Cir. 2004)); Jacksonville

Prop. Rights Ass’n v. City of Jacksonville, 635 F.3d 1266, 1274 (11th Cir. 2011)

(recognizing rebuttable presumption in favor of government actors). Plaintiffs’

Complaint should be dismissed as their claim is now moot.

      C. Plaintiffs’ claims against the State Defendants are barred by the
         Eleventh Amendment.

      The Eleventh Amendment bars suit against a State’s agencies, departments,

or officials, absent a waiver by the State or a valid congressional override, when

the State is the real party in interest or when any monetary recovery would be paid

from State funds. Kentucky v. Graham, 473 U.S. 159, 163 (1985); Pennhurst State

                                        24
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 25 of 37




Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). Because claims against

public officials in their official capacities are merely another way of pleading an

action against the entity of which the officer is an agent, “official capacity” claims

against a state officer are included in the Eleventh Amendment’s bar. Kentucky,

473 U.S. at 165.

      An exception to Eleventh Amendment immunity exists under Ex parte

Young, 209 U.S. 123 (1908), for suits against state officers for prospective

injunctive relief. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n. 24

(1997). However, “[i]n making an officer of the State a party defendant in a suit to

enjoin the enforcement of an act alleged to be unconstitutional it is plain that such

officer must have some connection with the enforcement of the act, or else it is

merely making him a party as a representative of the State, and thereby attempting

to make the State a party.” Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326,

1341 (11th Cir. 1999), cert. denied, 529 U.S. 1012 (2000) (quoting Ex parte

Young, 209 U.S. at 157 and declining to apply the exception where Defendants had

no authority to enforce the challenged statutory provision). “Under Ex Parte

Young, a litigant must bring his case ‘against the state officer or agency responsible

for enforcing the allegedly unconstitutional scheme.” Osterback v. Scott, 782 Fed.

Appx. 856, 858-859 (11th Cir. 2019) (quoting ACLU v. The Florida Bar, 999 F.2d


                                         25
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 26 of 37




1486, 1490 (11th Cir. 1993)). Here, there is no connection between the State

Defendants and the decision of a member of the judicial branch to suspend

processing weapons licenses.12

      II.    Plaintiffs have failed to state a claim that Georgia’s “shall issue”
             carry-license requirement violates the Second Amendment as
             applied to “law abiding citizens.”

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint is subject

to dismissal if it does not “state a claim upon which relief can be granted.”

Fed.R.Civ.P. 12(b)(6). When reviewing a motion to dismiss, the Court must take

the allegations of the complaint as true, and must construe those allegations in the

light most favorable to the plaintiff. Riven v. Private Health Care Sys., Inc., 520

F.3d 1308, 1309 (11th Cir. 2008). However, “the tenet that a court must accept as

12
   Although Plaintiffs’ Complaint asserts only federal constitutional claims, as this
Court recognized in Carter, any claims premised on an alleged violation of state
law are also arguably barred by the Eleventh Amendment under Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). Carter, No. 1:20-CV-
1517-SCJ, Order on Motion for Temporary Restraining Order at 20-21 n. 11. See
also Doe v. Bush, 261 F.3d 1037, 1055 (11th Cir. 2001) (explaining that “federal
courts do not have the authority to compel state actors to comply with state law.”);
S&M Brands, Inc. v. Georgia ex rel. Carr, 925 F.3d 1198, 1205 (11th Cir. 2010)
(First Amendment claim barred where “gravamen of the complaint appears to be
that the State has improperly interpreted and failed to adhere to a state statute”);
DeKalb Cty. Sch. Dist. V. Schrenko, 109 F.3d 680, 688 (11th Cir. 1997) (holding
claims barred where “gravamen of its complaint appears to be that the State has
improperly interpreted and failed to adhere to a state statute governing
reimbursement for transportation costs.”). Similarly, here, the gravamen of
Plaintiffs’ Complaint is they cannot currently obtain a license, as both required and
provided for by state law.

                                         26
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 27 of 37




true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Amer. Dental

Assoc. v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (courts are to

“eliminate any allegations in the complaint that are merely legal conclusions”).

      For the reasons already explained, Plaintiffs lack standing to bring their

as-applied constitutional claims against Governor Kemp and Colonel Vowell based

on the temporary suspension of licensing, and those claims are now moot, so they

must be dismissed. See infra at I.A, I.B; Doc. 41, Order on Motion Prelim. Inj. at

14–15.

      Although Plaintiffs’ Complaint focuses largely on the probate court’s

temporary suspension of licensure, the Complaint also arguably frames a broader

challenge to the GWL statute as a whole, at least as applied to “law abiding

citizens.” For example, Plaintiffs allege that the GWL statute is a “general carry

ban” that infringes on their Second Amendment rights, (Doc. 1, ¶ 26), and further

allege that a “complete prohibition” on handgun possession is “necessarily

invalid,” (id., ¶ 38). (See also id., ¶ 31 (alleging that Plaintiffs have been “denied

any chance to lawfully carry” handguns in public)). But then, in their motion for a

temporary restraining order and preliminary injunction, Plaintiffs explained that,

by “total ban,” they meant only the present inability to obtain a GWL, (Doc. 2 at


                                         27
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 28 of 37




2–3). The better view in light of that later statement is that they challenge only the

combined effect of the licensing requirement and the temporary suspension, and

not the licensing statute as applied once the suspension is lifted. But if this Court

construes the complaint as raising this broader challenge, that claim, too, should be

dismissed.

      The Eleventh Circuit, like most circuits, has identified a two-part test for

Second Amendment claims: “(1) Is the restricted activity protected by the Second

Amendment in the first place? (2) If so, does it pass muster under the appropriate

level of scrutiny?” GeorgiaCarry.Org, Inc. (II) v. U.S. Army Corps of Engineers,

788 F.3d 1318, 1324 (11th Cir. 2015).13 The analysis of Georgia’s carry-license

statute need not proceed past the first question because historical practice confirms

that the Second Amendment does not prohibit minimally burdensome licensing

laws like Georgia’s “shall issue” regime.




13
  In their motion for a temporary restraining order, Plaintiffs largely omitted this
analysis, arguing instead that the temporary suspension of licensing is
“categorically unconstitutional.” (Doc. 2 at 2). They derive this argument from
GeorgiaCarry.Org II, which rejected an identical argument as a “swing for the
fences.” 788 F.3d at 1325. Because the GWL requirement is not a total ban on
handgun possession under any definition, Plaintiffs cannot defend their broader
challenge to the statute with this argument. Even if they try, that argument fails for
the reasons provided in the State Defendants’ response to the motion for a
temporary restraining order. (Doc. 26 at 28–31).

                                         28
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 29 of 37




      Step one of the Eleventh Circuit’s test turns on “the historical background of

the Second Amendment.” GeorgiaCarry.Org, Inc. (I) v. Georgia, 687 F.3d 1244,

1261 (11th Cir. 2012). The basic question is whether the challenged restriction

infringes the right to bear arms as it was understood historically. See D.C. v. Heller,

554 U.S. 570, 592 (2008) (explaining that the Second Amendment codified a

pre-existing right); Wrenn v. D.C., 864 F.3d 650, 658 (D.C. Cir. 2017) (same).

Most relevant here, in Heller, the Supreme Court identified a nonexhaustive list of

“presumptively lawful regulatory measures,” including “prohibitions on the

possession of firearms by felons and the mentally ill, or laws forbidding the

carrying of firearms in sensitive places.” 554 U.S. at 626 & n.26.

      Basic carry-license requirements like Georgia’s are one of these

“presumptively lawful regulatory measures” because they are deeply rooted in

American historical practice. In fact, such requirements had been well-accepted in

England for centuries before the English Bill of Rights, which served as an

inspiration to our Second Amendment. See id. at 593. English law prohibited

anyone from “going armed within the realm without the king’s special licence”

beginning in at least 1299. Peruta v. Cty. of San Diego, 824 F.3d 919, 929 (9th Cir.

2016) (en banc). The Statute of Northampton, passed in 1328, codified that rule

for centuries. See Patrick J. Charles, The Faces of the Second Amendment Outside


                                          29
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 30 of 37




the Home: History Versus Ahistorical Standards of Review, 60 Clev. St. L. Rev. 1,

11–19 (2012). And “[t]he status quo remained after the adoption of the 1689

English Declaration of Rights ‘have arms’ provision”: “A person was required to

obtain the crown’s license to go armed in the public concourse.” Id. at 27; see also

id. at 31–32 (explaining that at least Massachusetts, Virginia, and North Carolina

expressly incorporated the Statute of Northampton into state law “in the years

immediately after the adoption of the Constitution”).

      Following the American Revolution, States continued to regulate where and

how firearms may be carried. See Robert J. Spitzer, Gun Law History in the United

States and Second Amendment Rights, 80 J. Law & Contemp. Problems 55, 59

(2017) (finding 31 different state-law carry restrictions passed between 1791 and

1867, and another 48 between 1868 and 1899). These kinds of carry restrictions

were uniformly upheld. City of Salina v. Blaksley, 72 Kan. 230, 83 P. 619, 620

(1905) (“It has, however, been generally held that the Legislatures can regulate the

mode of carrying deadly weapons, provided they are not such as are ordinarily

used in civilized warfare.”). Georgia cases demonstrate the typical analytical

framework. See Nunn v. State, 1 Ga. 243, 249 (1846) (holding that carry

restrictions which destroy the right to bear arms are unconstitutional but observing

that regulations of “the manner of bearing arms” are not); Strickland v. State, 137


                                        30
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 31 of 37




Ga. 1, 72 S.E. 260, 264 (1911) (explaining that “the regulatory provisions” of

Georgia’s carry-licensing act did not amount to “an infringement of the right as

protected by the Constitution”).

      Post-Heller, federal circuit courts have disagreed about the contours of the

Second Amendment right in many respects, including the strength of the right

outside the home, and whether more restrictive registration or licensing

requirements infringe the right. Compare Moore v. Madigan, 702 F.3d 933, 936

(7th Cir. 2012) (“[O]ne doesn’t have to be a historian to realize that a right to keep

and bear arms for personal self-defense in the eighteenth century could not

rationally have been limited to the home.”); Wrenn v. D.C., 864 F.3d 650, 658

(D.C. Cir. 2017) (holding that “the Second Amendment squarely covers carrying

beyond the home for self-defense” and enjoining D.C.’s “good reason” law that

limited issuance of concealed-carry licenses to those who could show a special

need for self-defense); with Peruta v. Cty. of San Diego, 824 F.3d 919, 924 (9th Cir.

2016) (reversing the panel’s holding that the Second Amendment requires that

some form of concealed carry be permitted outside the home); Woollard v.

Gallagher, 712 F.3d 865, 882 (4th Cir. 2013) (upholding Maryland’s “good-and-

substantial-reason” requirement as constitutional); Drake v. Filko, 724 F.3d 426,




                                         31
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 32 of 37




440 (3d Cir. 2013) (same for New Jersey); Kachalsky v. Cty. of Westchester, 701

F.3d 81, 101 (2d Cir. 2012) (New York).

      But for all of their disagreement, courts have agreed that basic licensing

requirements like Georgia’s do not infringe on the Second Amendment right. See

Heller, 554 U.S. at 633 (characterizing a 1721 Pennsylvania law which prohibited

discharging a weapon within Philadelphia unless the person first obtained a license

as “at most a licensing regime”); Wrenn v. D.C., 864 F.3d 650, 667 (D.C. Cir. 2017)

(explaining that “traditional limits” on the scope of the Second Amendment

“include, for instance, licensing requirements”); Ezell v. City of Chicago, 651 F.3d

684, 705 & n.13 (7th Cir. 2011) (describing eight laws from the eighteenth and

nineteenth centuries that required citizens to obtain a license before discharging

firearms as “merely regulatory measures”); Heller v. D.C., 670 F.3d 1244, 1253–54

(D.C. Cir. 2011) (listing examples of firearm licensing and registration laws); id. at

1254 (finding that “basic registration requirements are self-evidently de minimis,

for they are similar to other common registration or licensing schemes, such as

those for voting or for driving a car, that cannot reasonably be considered

onerous”); id. at 1291 (Kavanaugh, J., dissenting) (disagreeing that registration

requirements for every firearm have deep historical roots, but agreeing that “many




                                          32
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 33 of 37




jurisdictions that permit the carrying of concealed weapons have traditionally

imposed licensing requirements”).

      Georgia’s minimal carry-license regime falls into that uncontroversial

category of presumptively lawful regulations.      As an initial matter, Georgia’s

statute allows carrying firearms in a number of settings and circumstances.

O.C.G.A. § 16-11-126(a)–(g) (requiring no license to carry a handgun in your

home, vehicle, place or business, among other places, and further allowing long

guns to be carried openly anywhere without a license). Moreover, unlike state laws

that require “good reasons” or other burdensome showings to carry a firearm in

public—laws which the State Defendants agree would infringe the right to bear

arms as traditionally understood—Georgia law ensures in normal times that all

law-abiding adults who wish to carry a handgun in public will be able to do so

without difficulty or delay. Indeed, Georgia is a “shall issue” state: probate courts

“shall . . . issue” GWLs to all individuals who complete an application and pass the

background check. Id. at § 16-11-129(a)(1). And probate courts have no discretion

to deny licenses to someone who meets these basic requirements. See Ferguson v.

Perry, 292 Ga. 666, 666 (2013); Op. Atty. Gen. No. U89-21, Aug. 25, 1989.14 In


14
  Carry licenses will be denied to applicants that are (1) under 21 years old, (2)
have been convicted of certain criminal offenses, or (3) have been hospitalized for
mental illness or found mentally incompetent. O.C.G.A. at 16-11-129(b)(2). But

                                         33
      Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 34 of 37




short, Georgia’s “shall issue” carry-license regime is the kind of regulatory

provision that has never been thought to infringe on the Second Amendment right

to bear arms, its state-law analogues, or its English-law predecessors. To the extent

that Plaintiffs challenge Georgia’s carry-license requirements beyond the

circumstances of the temporary suspension at issue here, they have failed to state a

claim that it violates the Second Amendment.

                                 CONCLUSION

      Because Plaintiffs’ Complaint fails to establish standing, is barred by the

Eleventh Amendment, and fails to state a claim against Governor Kemp and

Colonel Vowell, the Complaint should be dismissed.

     Respectfully submitted this 14th day of May, 2020.

                                 CHRISTOPHER M. CARR                   112505
                                 Attorney General

                                 /s/Andrew A. Pinson
                                 ANDREW A. PINSON                      584719
                                 Solicitor General

                                 BETH BURTON                           027500
                                 Deputy Attorney General

                                 /s/ Tina M. Piper
                                 TINA M. PIPER                         142469
                                 Sr. Assistant Attorney General

Plaintiffs expressly do not challenge the carry-license requirement as applied to
those individuals. (See Doc. 1, ¶¶ 23, 27, 31, 39, 44, 48).

                                         34
Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 35 of 37




                        /s/ Cristina M. Correia
                        CRISTINA M. CORREIA                188620
                        Sr. Assistant Attorney General

                       /s/ Meghan R. Davidson
                       MEGHAN R. DAVIDSON                  445566
                       Assistant Attorney General

                       DREW F. WALDBESER
                       Assistant Solicitor General


                       40 Capitol Square, S.W.
                       Atlanta, Georgia 30334-1300
                       Direct line: (404) 657-3983
                       Fax: (404) 463-8864
                       Email: tpiper@law.ga.gov




                               35
  Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 36 of 37



                  CERTIFICATE OF COMPLIANCE

      I hereby certify that the forgoing Defendant’s Response to Plaintiffs’

Motion for Preliminary Injunction were prepared in 14-point Times New

Roman in compliance with Local Rules 5.1(C) and 7.1(D).
   Case 1:20-cv-01624-SCJ Document 57-1 Filed 05/14/20 Page 37 of 37



                       CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed BRIEF IN

SUPPORT OF GOVERNOR KEMP AND COLONEL VOWELL’S

MOTION TO DISMISS PLAINTIFFS’ COMPLAINT with the Clerk of

Court using the CM/ECF system, which will automatically send email

notification of the attorneys of record.

      This 14th day of May, 2020.

                                 /s/ Cristina M. Correia
                                 CRISTINA M. CORREIA
                                 Senior Assistant Attorney General




                                       37
